Citation Nr: 1741190	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  12-35 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to a compensable rating for posttraumatic stress disorder (PTSD) prior to February 25, 2013, and to a rating in excess of 10 percent from that date. 

2.  Entitlement to a rating in excess of 10 percent for peripheral neuropathy of the left lower extremity.  

3.  Entitlement to a rating in excess of 10 percent for peripheral neuropathy of the right lower extremity.  

4.  Entitlement to a finding of total disability based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

The Veteran and B.M.


ATTORNEY FOR THE BOARD

E. Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to December 1969 and from April 1975 to December 1982.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in January 2011, September 2012, and December 2012, by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  In a May 2013 rating decision, the RO increased the Veteran's PTSD rating to 10 percent, effective February 25, 2013, which the Veteran also appealed.  

In March 2014, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge (VLJ) at the VARO in Lincoln, Nebraska.  A transcript of the hearing has been associated with the record.  

Prior to certification of the appeal to the Board, the Veteran withdrew his request to appeal several issues for which he had previously filed notice of disagreement or other intent to appeal.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by a veteran or by his or her authorized representative.  Id.  

In a January 2013 letter the Veteran withdrew the appeal pertaining to increased rating for diabetes mellitus and hearing loss.  In a January 2014 letter the Veteran specifically noted that the only claims he wanted to appeal were increased rating for peripheral neuropathy of the bilateral lower extremities, increased rating for PTSD, and determination on the issue of TDIU.  The issues ultimately certified to the Board are reflected in the issues section of this present Board decision.  Accordingly, the Board does not have jurisdiction to review the remaining claims and they are dismissed.  

The issues of entitlement to higher ratings peripheral neuropathy of the bilateral lower extremities and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to February 25, 2013, the Veteran's PTSD was characteristic of symptoms not severe enough either to interfere with occupational and social functioning or to require continuous medication.  

2.  As of February 25, 2013, the Veteran has PTSD manifested by occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication; occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks is not shown.

3.  The Veteran is not unemployable by reason of his service-connected disabilities; the evidence of record shows that the Veteran is able to secure and follow substantially gainful employment consistent with his work and educational background.  



CONCLUSIONS OF LAW

1.  The criteria for an initial compensable disability rating for PTSD prior to February 25, 2013 are not met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).  

2.  The criteria for a disability rating in excess of 10 percent for PTSD after February 25, 2013 are not met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).  

3.  The criteria for entitlement to TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.1, 4.3, 4.15, 4.16, 4.19, 4.25 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to notify and assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  The duty to notify the Veteran was satisfied prior to the initial RO decisions in letters dated September 2010, and July 2012.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  These letters also provided notice of information and evidence needed to establish disability ratings and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board finds that all necessary development as to the issues decided herein has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains relevant service treatment records, VA medical records, and the Veteran's own contentions.  The Veteran has been provided with thorough and comprehensive medical evaluations as to the level of impairment related to PTSD and his employability.  Stegall v. West, 11 Vet. App. 268 (1998).  The resulting VA opinions were factually informed, medically competent and responsive to the issues.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Board finds that under the circumstances of this case, VA has satisfied the notification and assistance provisions of the law, and that no further action need be undertaken on the Veteran's behalf.  

Accordingly, the Board will proceed to a decision as to the issue of entitlement to an increased disability rating for PTSD, and determination on TDIU.  

II.  PTSD

Upon review of the medical evidence of record, the Board finds that a compensable disability rating prior to February 25, 2013 is not warranted; and a disability rating in excess of 10 percent for PTSD from that date is not warranted.  

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3. 

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings are sufficiently characteristic to identify the disease and the resulting disability and coordination of rating with impairment of function. 38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2016).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  

Mental disorders are evaluated under the general rating formula for mental disorders, a specific rating formula presented under 38 C.F.R. § 4.130.  In addition, the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) provides guidance for the nomenclature employed within 38 C.F.R. § 4.130. 

However, effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the DSM-IV and replace them with references to the recently updated Diagnostic and Statistical Manual (Fifth Edition) (the DSM-5).  See 79 Fed. Reg. 45,094 (August 4, 2014).  VA adopted as final, without change, this interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board on or before August 4, 2014.  See Schedule for Rating Disabilities - Mental Disorders and Definition of Psychosis for Certain VA Purposes, 80 Fed. Reg. 14,308 (March 19, 2015).  In the present case, the RO certified the Veteran's PTSD appeal to the Board in March 2014, which is prior to August 4, 2014.  As the Veteran's claim was pending before the Board prior to this date, the claim is governed by DSM-IV.  In any event, the Board will still consider any private or VA examiner's discussion of both the DSM-IV and DSM-5 in adjudicating the current Veteran's PTSD claim, in order to provide the Veteran with every benefit of the doubt.  

When evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  When evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

As provided by the General Rating Formula, a zero percent rating for PTSD requires a mental condition that has been formally diagnosed, but whose symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  

A 10 percent rating requires occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms, controlled by continuous medication.  Id.  

A 30 percent rating requires occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.  

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent rating is in order when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent rating is in order when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id. 

A veteran need not exhibit "all, most, or even some" of the symptoms enumerated in the General Rating Formula for Mental Disorders to warrant the assignment of a higher rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Rather, the use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating.  Id.  In particular, use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  Mauerhan, 16 Vet. App. at 442.

The Federal Circuit has clarified that the General Rating Formula for Mental Disorders requires not only (1) sufficient symptoms of the kind listed in the percentage requirements, or others of similar severity, frequency, or duration, but also (2) that those symptoms cause the level of occupational and social impairment specified in the regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).  The Federal Circuit endorsed an approach whereby the Board would identify the symptoms associated with the service-connected mental health disability, determine whether they are of the kind enumerated in the regulation, and if so, assess whether they result in the level of occupational and social impairment specified by a particular rating.  Id.  The 30 percent disability rating regulation, in particular, contemplates initial assessment of the symptoms displayed by the veteran, and if they are of the kind enumerated in the regulation, an assessment of whether those symptoms result in occupational and social impairment with occasional decrease in work efficiency and intermittent period of ability to perform certain tasks.  Id.  Reading §§ 4.126 and 4.130 together, it is evident that the "frequency, severity, and duration" of a veteran's symptoms must play an important role in determining his disability level.  Id. at 117.  

In evaluating the evidence, the Board has also noted various GAF scores contained in the DSM-IV, which clinicians have assigned.  A GAF score is a scale from 1 to 100 reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32).  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  See generally 38 C.F.R. § 4.126; VAOPGCPREC 10-95.

Higher GAF scores denote increased overall functioning of the individual.  For instance, a score of 31 to 40 represents "[s]ome impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school)."  DSM-IV at 46-47.  A score of 41 to 50 illustrates "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting); or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.  A score of 51 to 60 represents "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  GAF scores ranging between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  GAF scores from 71 to 80 reflect transient symptoms, if present, and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  Id.  

The Board acknowledges that a claimant may experience multiple degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart, 21 Vet. App. 505.  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The Veteran's service-connected PTSD is currently assigned a noncompensable rating prior to February 25, 2013, and a 10 percent rating from that date, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  The Veteran has maintained since the initial assignment of a noncompensable rating for PTSD that he should have a higher disability rating.  The RO granted a 10 percent rating for PTSD in a decision dated April 2013, which the Veteran also timely disagreed with in a May 2013 statement.  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the current 10 percent evaluation for PTSD from February 25, 2013, and the noncompensable rate prior to that date, is appropriate under Diagnostic Code 9411.  38 C.F.R. § 4.7.  That is, the Veteran's service-connected PTSD prior to February 25, 2013 was characteristic of a mental condition that has been formally diagnosed, but whose symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication; the Veteran's service-connected PTSD after February 25, 2013 is manifested by occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms, controlled by continuous medication.  In making this determination, the Board has reviewed both the medical and lay evidence of record, including the lay statements from the Veteran; VA and private treatment records; and VA examinations and DBQ provided by private examiners dated in December 2012, April 2013, and June 2014.  

The Veteran was provided a VA examination in December 2012.  The examiner noted that the Veteran's recent and remote memory were intact.  The Veteran appeared to the examination appropriately groomed and with good hygiene.  The Veteran reported having dreams that affect him emotionally as well as outbursts of anger and irritability.  The Veteran reported being retired since July 2011 and in his spare time going fishing and cooking.  The Veteran reported that he sleeps ok for the most part unless he has to get up at night and use the bathroom.  The Veteran also reported he had a "pretty active social life," and "always [had] a function to go to."  The examiner assigned a GAF score of 80.  The examiner noted the Veteran's PTSD alone does not render him unemployable and that the related symptoms do not cause clinically significant distress in social, occupation, or other settings.  No prescription medication for the Veteran's PTSD was active at this time.  

The Veteran's other medical evidence from this time frame does not demonstrate that a compensable rating prior to February 25, 2013 is warranted.  The Veteran was not taking continuous medication for PTSD prior to this date.  As the Veteran was retired, there was no impact on his occupational performance.  The Veteran reported having an active social life and attending events.  As such his symptoms more closely approximate the noncompensable rating for PTSD prior to February 25, 2013.  

At the medical visit on February 25, 2013, the Veteran exhibited symptoms more closely approximating the 10 percent rating evaluation for PTSD.  Most pertinent, the examiner noted that the Veteran elected to start taking Prozac and trazodone for the related PTSD symptoms.  The Veteran also reported ongoing disruptive dreams, emotional avoidance of others, and feeling emotionally detached from others.  The examiner noted that the Veteran was neatly groomed, exhibited good judgment, logical thought, and a euthymic mood.    

At the April 2013 VA PTSD examination, the examiner noted the Veteran's memory was intact for recent and remote events.  The Veteran reported he likes to go fishing and socialize with his family.  He reported improved sleep since taking prescription medication, although he still wakes up early.  The examiner selected the box containing the description relating to the 10 percent rating formula for PTSD in reference to the Veteran at this visit.  

At the April 2014 Board hearing, the Veteran reported a variety of symptoms including unprovoked irritability, neglect of personal appearance, and inability and difficulty in establishing and maintaining relationships.  The Veteran and his acquaintance who testified reported that they attend social appointments about once a month, usually with the same couple of friends.  The Veteran also described attending large family gatherings at the holidays.  The Veteran reported ongoing sleeping difficulty, which his acquaintance corroborated, including restlessness, kicking, and talking while sleeping.  

In June 2014, a private doctor completed the VA Disability Benefits Questionnaire (DBQ) for PTSD.  The Veteran reported that he retired in 2011.  He reported continuing to experience anger and frustration.  The Veteran reported that his nightmares had improved since starting to take the prescription medication.   The Veteran reported increased participation in exercise activities and that he generally slept better but still had concerns about his sleeping.  The examiner noted that the Veteran's memory, recent and remote, was intact, and his judgment was average.  The examiner selected the box containing the description relating to a 30 percent disability rating for the Veteran at this visit.  

In August 2014, at a mental status examination, the Veteran reported feeling better, experiencing less anxiety and frustration, although still having occasional outbursts of road rage and anger.  He reported meeting with his family for breakfast four times per week.  The examiner noted good hygiene, full range of affect, a neutral, but anxious mood, and logical thought with no suicidal or homicidal ideation or psychosis.  The Veteran's recent and remote memory was intact and he exhibited good judgment.  The Veteran reported enjoying gardening and fishing as leisure activities.  

In October 2014, the Veteran reported he continued to meet his family four times a week for breakfast, although he generally avoided non-family social gatherings.  When asked how he was doing, the Veteran replied, "I feel great."  The Veteran reported less anxiety and frustration, and improved sleep with trazodone.  He also enjoyed activities such as canning and gardening.  The examiner noted good judgment, pleasant mood, logical thought, no psychosis, and an intact memory.  

In January 2015 the Veteran reported he was "doing quite well on current medications."  The examiner noted euthymic mood, stable and bright affect, no suicidal or homicidal ideations, and no psychosis.  The Veteran reported continuing to have nightmares however.  

In March 2015, the Veteran reported feeling better since the fluoxetine dosage was changed, however still experiencing nightmares.  He reported no problems falling asleep, no appetite problems, and no energy problems.  The examiner noted the Veteran had good hygiene and grooming, logical thought pattern, normal motor behavior.  The Veteran's mood was described as angry.  

The Veteran's disability picture, as described above, is found to most nearly approximate the criteria for a 10 percent rating from February 25, 2013.  38 C.F.R. § 4.7 (2016).  The Board reiterates that in order to obtain a 10 percent evaluation for PTSD under Diagnostic Code 9411, the evidence must demonstrate occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms, controlled by continuous medication.  The Veteran is on continuous medication which control his PTSD symptoms, which otherwise are shown by the evidence to cause minimal occupational or social impairment during periods of stress.  

In reaching the above determination, the Board has also considered the Veteran's statements and the statements of his companion that higher ratings are warranted.  In this case, the Veteran and his acquaintance's statements are competent evidence as to his symptoms because this requires only personal knowledge as it comes to them through their senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Indeed, their statements have been considered by both the Board and the private DBQ examiner.  Their statements, however, are not competent evidence to identify a specific level of disability relating the PTSD to the appropriate rating criteria.  Importantly, the medical findings, as provided in the VA examination reports and VA treatment records, considered the Veteran's statements as to the manifestations of his service-connected PTSD and directly addressed the criteria under which the Veteran's service-connected PTSD has been evaluated.  

A 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.  

While the examiner that completed the June 2014 DBQ opined that the Veteran's symptoms were consistent with the criteria for a 30 percent evaluation, the Board finds that the weight of the evidence does not demonstrate that the Veteran's PTSD symptoms rise to a level of impairment characteristic of a 30 percent rating.  In this regard, the Veteran is regularly described as neatly groomed with good hygiene, and having an intact memory and good judgment.  The Veteran's main reported symptoms are nightmares and vivid dreams, although he still reports sleeping well for the most part.  Significantly, the Veteran reports that the prescription medication is working well to control his symptoms.  From the various medical appointment reports, the Veteran's symptoms cause minimal disruption in his life.  The Veteran still participates in social activities with a defined set of people, mostly family.  He exercises regularly, makes goals like losing weight, and participates in hobbies such as fishing, hunting, and gardening.  

Accordingly, the Board finds that the evidence does not support a compensable rating prior to February 25, 2013, or an increased disability rating in excess of 10 percent for the Veteran's service-connected PTSD from that date.  38 C.F.R. § 4.3, 4.130.  


ORDER

Entitlement to a compensable rating for posttraumatic stress disorder (PTSD) prior to February 25, 2013 is denied.

Entitlement to a rating in excess of 10 percent for PTSD from February 25, 2013 is denied.  


REMAND

Unfortunately, due to reasons that follow, a remand is required.  Although the Board sincerely regrets this delay and is appreciative of the Veteran's service to his country, a remand is necessary to ensure VA provides the Veteran with appropriate process and assistance in developing his claim prior to final adjudication.

The Veteran is service-connected for peripheral neuropathy of the bilateral lower extremities at a rating of 10 percent, which is manifested by "mild" symptoms.  At the March 2014 hearing, the Veteran contended that the symptoms of peripheral neuropathy had worsened, to include his left foot being purple on a continuous basis.  The Veteran has been afforded recent VA examinations, but not specifically to address peripheral neuropathy.  At the least, a new VA examination for peripheral neuropathy is warranted to determine its severity if this symptom is related to the peripheral neuropathy, or the etiology of this symptom if it is related to another condition.  

The development requested in connection with the peripheral neuropathy claims could have bearing on whether an award of TDIU is proper.  Hence, this final issue is not yet ripe for appellate review and must be deferred pending readjudication of those other remanded claims.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177   (2009) (en banc), Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that two or more issues are inextricably intertwined if the disposition of one claim could have a significant impact on the outcome of another).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to assess the severity of the Veteran's service-connected peripheral neuropathy and address the Veteran's claims that his left foot is purple on a continuous basis.  The entire claims file (both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS) and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

The examiner must provide all findings, along with a complete rationale for his or her opinions, in the examination report.  The examiner should also comment on the effects, if any, that the Veteran's peripheral neuropathy would have in an employment or occupational setting.

If any of the above requested opinions cannot be made without resort to speculation, the examiner must state so and provide a rationale for this conclusion, including an explanation of whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion.

2.  Please upload the full rating decision dated September 2012 as it is incomplete in the electronic claims file.  

3.  After undertaking any necessary additional development, readjudicate the peripheral neuropathy and TDIU issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


